Opinion issued May 30, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00270-CV
____________

STEVEN E. HALPIN,  Appellant

V.

CHARLES MOORE, M.D.,  Appellee



On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 2001-17272



O P I N I O N
 Appellant has filed a motion to dismiss his appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.

PER CURIAM
Panel consists of Justices Cohen, Taft, and Nuchia.
Do not publish. Tex. R. App. P. 47.